Citation Nr: 0125044	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-22 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to September 
1970, and from January to May 1975.  He died in April 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appellant, the widow of the veteran, appears to have 
raised the issue of entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318(b) (West Supp. 2001) in 
her notice of disagreement.  This issue has not been 
developed for review by the Board.  Consequently, the RO 
should clarify the appellant's intent in this regard and take 
action accordingly.  

The issues of whether new and material evidence had been 
presented to reopen the veteran's claim for entitlement to 
service connection for the residuals of fractures of the toes 
on the right foot, and whether new and material evidence had 
been presented to reopen the veteran's claim for entitlement 
to service connection for a left knee disability were before 
the Board in November 1999, prior to the veteran's death.  
They were remanded at that time in order that they might be 
reconsidered by the RO in light of the decision of the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  This was accomplished 
in a December 1999 supplemental statement of the case.  
However, subsequent to the December 1999 supplemental 
statement of the case, but before the veteran's claims could 
be returned to the Board, he died in April 2000.  

In an April 2000 statement, the appellant indicated that she 
wished to continue all appeals that were pending at the time 
of the veteran's death.  This application for accrued 
benefits is timely.  38 U.S.C.A. § 5121(c) (West 1991).  
However, a review of the record indicates that the accrued 
benefits claims have not been addressed by the RO.  
Therefore, these issues are referred to the RO for initial 
consideration.  


REMAND

The appellant, the widow of the veteran, contends that 
entitlement to service connection is warranted for the cause 
of the veteran's death.  She contends that the disease that 
led to the veteran's death, acute myelogenous leukemia, 
developed as a result of the veteran's active military 
service.  She argues that this disease may have been the 
result of exposure to toxic chemicals during service in 
Vietnam, including exposure to Agent Orange. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  (VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).)

The Board notes that the appellant's claim was denied by the 
RO in May 2000 on the basis that it was not well grounded.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, because additional 
evidentiary development is required to comply with the VCAA 
as noted below, a remand is required.  

The appellant appeared at a hearing at the RO before the 
undersigned Board member in July 2001.  She testified that 
she had been told by the oncologist who had treated the 
veteran that the type of leukemia the veteran had was caused 
by exposure to chemicals.  It is unclear which chemical the 
oncologist believes may have caused the veteran's leukemia, 
or whether it was a chemical the veteran was exposed to 
during service that caused his leukemia.  Nevertheless, the 
Board finds that in order to assist the appellant in the 
development of her claim, an attempt must be made to contact 
the oncologist in question, and to obtain a written copy of 
any opinion he expressed to the appellant.  

Furthermore, the Board notes that the April 2000 death 
certificate indicates that the veteran died at Healthsouth 
Medical Center in Birmingham, Alabama, on April 16, 2000.  
The cause of death was acute myelogenous leukemia.  A review 
of the claims folder reveals that the records pertaining to 
the veteran's final hospitalization have not been obtained.  
In addition, there are no treatment records for the veteran's 
leukemia subsequent to February 2000 contained in the claims 
folder.  The Board finds that an attempt to obtain these 
records should be made prior to reaching a decision in this 
case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A ( West 
Supp. 2001) and 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for acute 
myelogenous leukemia since the diagnosis 
of this disease.  After securing the 
necessary releases, the RO should obtain 
any of these records that have not been 
previously obtained and associate them 
with the claims folder.  In particular, 
the RO should obtain the records 
pertaining to the veteran's final 
hospitalization at Healthsouth Medical 
Center in Birmingham, Alabama.  
Furthermore, the oncologist named by the 
appellant at the July 2001 hearing should 
be identified, and all records pertaining 
to the treatment of the veteran should be 
obtained from this doctor.  Finally, the 
oncologist should be provided with an 
opportunity to express an opinion as to 
the etiology of the veteran's acute 
myelogenous leukemia.  If any requested 
records are unavailable, an additional 
attempt to obtain them must be made if an 
alternate source is identified.  If, 
after attempting to obtain medical nexus 
opinion evidence, especially with respect 
to the veteran's periods of military 
service, none is available, the RO should 
forward to the claims file to a medical 
expert in order to obtain such opinion 
evidence.  Any opinion should be stated 
in terms of the medical probabilities 
that the veteran's demise was 
attributable to his military service, or 
event coincident therewith, such as any 
in-service exposure to chemicals.  

3.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The regulatory period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if 
necessary.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

